DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 04 June 2020.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (U.S. 2005/0068391 A1).
Inoue et al. teach:
Regarding independent Claim 1, liquid ejecting apparatus comprising: 
a liquid ejecting head (20) that ejects a liquid; 
a liquid storage portion (10) that stores the liquid; 
a supply flow path (50, 51, 23) that communicates the liquid ejecting head and the liquid storage portion with each other; and 
an air chamber (50) that is coupled to the supply flow path through a plurality of flow paths (53, 54), wherein 
the supply flow path includes a filter (23), 
the plurality of flow paths are, in the supply flow path, connected upstream from the filter, and 
the air chamber is positioned at a position higher than the filter when in a first posture (best seen in Fig. 10) that is a posture during use (§§0075-0159 and Figs. 1-15).
Regarding Claim 2, when in the first posture, the plurality of flow paths are coupled to the supply flow path at a position higher than the filter (best seen in Fig. 10).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 3-9 is the inclusion of the limitations of when in a second posture that is a posture in which the liquid storage portion is positioned higher than the liquid ejecting head, at least a portion of the air chamber is positioned at a position lower than the filter. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853